Case 1:19-cv-01016-CMH-MSN Document 54 Filed 10/04/19 Page 1 of 4 PageID# 519

                                                                         L

                   IN THE UNITED STATES DISTRICT COURT             OCT - 4 2019
                  FOR THE EASTEBN DISTRICT OF VIRGINIA
                                                               CLERK

                            Alexandria Division


 MONAL PATEL,

       Plaintiff,



 V.                                   Civil Action No. l:19-cv-1016



 FEDERAL DEPOSIT INSURANCE
 CORP.
 and ICF INCORPORATED, LLC

         Defendants.


                                    ORDER


       THIS   lyiATTER   comes   before   the   Court   on   Defendant       ICF


 Incorporated LLCs Motion to Dismiss pursuant to Federal Rule of

 Civil Procedure 12(b)(6).

       Plaintiff Monal Patel, proceeding pro se, filed a complaint

 for ""employment discrimination" that does not contain numbered

 counts, but does allege that it is being brought pursuant to Title

 VII of the Civil Rights Act of 1964, the Equal Pay Act, Virginia

 Pay Act, the District of Columbia Human Rights Act, the Lilly

 Ledbetter    Fair Pay Act, Executive Orders 11246 and 13665, the

 Administrative Procedures Act and Federal Acquisition Regulations,

 the False Claims Act, and Defamation per se. ICF Incorporated, LLC

 (""ICF" or ""Defendant") moves to dismiss the complaint for failure

 to state a claim upon which relief may be had.
Case 1:19-cv-01016-CMH-MSN Document 54 Filed 10/04/19 Page 2 of 4 PageID# 520



       Plaintiff's    claim     for    discrimination       under   Title   VII   is

 untimely. To assert a claim under Title VII, Plaintiff must have

 filed a charge with the United States Equal Employment Opportunity

 Commission (^'EEOC") within 300 days of the alleged discriminatory

 act. Here, the alleged discriminatory acts complained of occurred

 between November 2017 and April 6, 2018, but Plaintiff failed to

 file a charge of discrimination with the EEOC within 300 days.

       Second, Plaintiff's complaint does not state claims under the

 Equal Pay Act or Virginia Equal Pay Act. Plaintiff concedes in his

 complaint that these claims do not apply to ICF because he only

 alleges that his compensation was not equal to that of two non-

 ICF employees. Additionally, the Virginia Equal Pay act does not

 apply to ICF because it is covered by the Fair Labor Standards

 Act. See Va. Code § 40.1-28.6. Similarly, Plaintiff cannot state

 claims   against    ICF    under     the   Lilly   Ledbetter       Fair   Pay   Act,

 Executive Order 11246, or Executive Order 13665 because they do

 not create private rights of action.

       Third, Plaintiff does not state a claim under the D.C. Human

 Rights Act    because     it   does    not    apply   to   discrimination       that

 allegedly occurred outside of the District of Columbia. Webster v.

 Potter, 185 F. Supp. 3d 74, 77 (D.D.C.) (""the [DC Human Rights

 Act] is not extraterritorial; it does not and cannot secure an end

 to discrimination     in    jurisdictions       outside    of the     District    of

 Columbia."}. In     his complaint.           Plaintiff alleges that he           was
Case 1:19-cv-01016-CMH-MSN Document 54 Filed 10/04/19 Page 3 of 4 PageID# 521



 subjected      to    employment       discrimination        while    working      at    the

 Federal     Deposit     Insurance      Corporation's         office      in    Arlington,

 Virginia.      His     employer,      ICF,    is     headquartered        in     Fairfax,

 Virginia. As a result. Plaintiff does not state a claim under the

 D.C. Human Rights Act.

       Fourth,        Plaintiff's        claims       that     ICF        violated       the

 Administrative        Procedures      Act    and    certain    Federal        Acquisition

 Regulations must also be dismissed. The Administrative Procedures

 Act permits judicial review of federal agency actions, 5 U.S.C. §

 702, and ICF is not a government agency. Likewise, there is no

 private right of action under the Federal Acquisition Regulations.

         Fifth, a pro se plaintiff is not permitted to pursue a claim

 under    the   False    Claims     Act.     United   States     ex    rel.     Brooks    v.


 Lockheed Martin Corp., 237 Fed. App'x. 802, 803 {4th Cir. 2007)

 (^^the United States is the real party in interest [in a qui tam

 False     Claims     Act    suit],     and    the     need    for     adequate      legal

 representation on behalf of the United States counsels against

 permitting pro se suits."). Plaintiff also failed to file his

 complaint      under    seal     as    required      by     statute.      31    U.S.C.   §

 3730(b)(2). For those reasons. Plaintiff's claims under the False

 Claims Act are dismissed.


         Sixth, Plaintiff has failed to state a claim for defamation

 per   se.   Assuming       that the     emails     referenced       in   his    complaint

 contain a defamatory statement. Plaintiff's complaint does not
Case 1:19-cv-01016-CMH-MSN Document 54 Filed 10/04/19 Page 4 of 4 PageID# 522



 allege any unprivileged publication of either message because the

 only   other     parties    that   received   the   messages    were   other    ICF

 employees. See Larimore v. Blaylock, 528 S.E.2d 119, 121 {Va. 2000)

 (recognizing       that     communications      between      co-employees       and

 employers are privileged). For these reasons, it is hereby

        ORDERED    that     Defendant   ICF    Incorporated     LLC s   Motion   to

 Dismiss is GRANTED, and Plaintiff shall have 21 days to file an

 amended complaint.




                                               CLAUDE M. HILTON
                                               UNITED STATES DISTRICT JUDGE
 Alexandria, Virginia
 October Jf- , 2019
